Citation Nr: 1710530	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent prior to November 13, 2012, and in excess of 60 percent thereafter for total left knee arthroplasty, to include entitlement to a separate rating for neurologic impairment.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968 and from January 1991 to October 1991.  He is the recipient of numerous awards and decorations, to include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2013, the Board granted service connection for right knee arthritis with cyst, and remanded the Veteran's claims for an increased rating for his left knee disability and entitlement to a TDIU, which the Board had assumed jurisdiction over as part and parcel of the increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

While on remand, an April 2016 rating decision awarded a 60 percent rating for the Veteran's left knee disability, effective November 13, 2012.  However, inasmuch as a higher rating is available for this disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issues of entitlement to a rating in excess of 30 percent prior to November 13, 2012 for total left knee arthroplasty, to include entitlement to a separate rating for neurologic impairment, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since November 13, 2012, the Veteran's total left knee arthroplasty results in chronic residuals consisting of severe painful motion or weakness in the affected extremity; the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with such disability. 


CONCLUSION OF LAW

Since November 13, 2012, the criteria for a rating in excess of 60 percent for total left total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board finds that VA's duty to notify was satisfied by an April 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the Veteran was provided VA examination in July 2014 in order to evaluate the nature and severity of his left knee disability.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes. Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left knee disability as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, while all aspects of such testing were not completed at the July 2014 VA examination, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on such examination since he has been assigned a 60 percent rating for the entirety of such portion of the appeal period, which is the maximum schedular rating.  In this regard, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  Moreover, the Board notes that a 60 percent rating is also warranted where there is ankylosis of the knee.  Consequently, a remand to conduct additional range of motion testing for the Veteran's left knee disability is not necessary as there are no higher schedular ratings available based on such findings.  Therefore, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time.

Moreover, the Veteran has not alleged, and the record does not show, that such examination is adequate to decide his increased rating claim for the portion of the appeal beginning November 13, 2012. Consequently,  the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Therefore, the Board finds that the July 2014 VA examination is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtain any outstanding records, providing an additional VA examination, and developing a TDIU claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Furthermore, the Board finds there has been substantial compliance with the Board's January 2013 remand directives to the extent necessary to decide the increased rating claim for the period since November 13, 2012.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the AOJ was directed to provide the Veteran with an opportunity to identify any outstanding treatment records pertaining to his left knee disability.  The AOJ sent a letter to the Veteran requesting such information in May 2014; however, he did not respond.  The Board also directed the AOJ to afford the Veteran with a VA examination to assess the nature and severity of his left knee disability, which was accomplished in July 2014.  Thus, the Board finds that the AOJ has substantially complied with the January 2013 remand directives and no further action is necessary in this regard.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Since November 13, 2012, the Veteran has been in receipt of a 60 percent rating under 38 C.F.R. § 4.71a, DC 5055, for his knee replacement.  DC 5055 contemplates a 100 percent rating for one year following the implantation of the prosthesis (i.e., the knee replacement surgery), and a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity. A minimum rating of 30 percent is provided post knee replacement, and for intermediate degrees of residual weakness, pain, or limitation of motion, warranting a rating greater than 30 percent, but less than 60 percent, the code calls for rating by analogy to DCs 5256, 5261, 5262.

The Veteran had a total knee replacement in March 2007.  At the November 2012 hearing, he testified that his leg gets very still if he has to sit, stand, or walk for long periods of time, and his knee swells if he walks for too long.  He takes walks in the evening, but must ice his knees when he gets home.  The Veteran also reported hearing clicking when he walks.  He cannot kneel on his left knee and cannot jump. He reported that it takes him a little while to get up stairs. To alleviate pain at night, he sleeps on his side.  The Veteran further indicated that he wears a short brace occasionally on his left knee. He reported being told not to lift anything over 10 pounds. He also testified as to his painful motion and limited range of motion.  He reported having fallen once when his knee has given out, about six months prior to the November 2012 hearing. 

At the July 2014 examination, it was noted that the Veteran had undergone a knee replacement and that, since the surgery, he had chronic knee pain.  It was reported that he was unable to kneel on the left knee; stand or walk for more than 30 minutes; and that pain in the left knee affected his sleep.  There was no demonstrated chronic loosening or infection of the prosthesis device (replaced knee). Left knee flexion was to 90 degrees, which was where painful motion began.  Left knee extension was to 5 degrees, which was where painful motion began. On repetition, left knee flexion was to 110 degrees and extension was to 10 degrees.  Function loss in the left knee was reported as less than normal movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting.  There was pain to palpation for the left knee.  Muscle strength for knee flexion and extension was reported as active movement against some resistance, but less than normal.  The left knee joint was reported to be stable, and there was no subluxation or dislocation of the left knee.  No tibial and/or fibular impairment was reported.  The Veteran's scars as the result of his surgery were also noted, as was the Veteran's occasional use of a knee sleeve.  The examiner also reported that the Veteran's pain is due to his contracture.

Based on the foregoing, the AOJ assigned a 60 percent rating as of November 13, 2012, the date of the Board hearing for the Veteran's chronic residuals of his total left knee replacement, which includes severe painful motion and some weakness in the left leg.  However, a higher rating under DC 5055 for the left knee disability is not warranted for the period since November 13, 2012.  The Veteran's left knee replacement was in March 2007, over five years prior to the rating period decided herein.  A 100 percent rating is available only during the year following the knee replacement surgery.  Thus, the Veteran is in receipt of the maximum schedular rating under DC 5055 for this time period.  There are no other applicable diagnostic codes that would afford him a schedular rating in excess of 60 percent for such period of time.

The Board has also contemplated whether separate ratings are warranted to address additional symptomatology.  Estaban, supra.  In this regard, the Board is cognizant that the Veteran has alleged that he experiences neurologic symptomatology associated with his left knee disability, which is addressed in the Remand section of this decision.  Furthermore, the Veteran has been assigned a separate noncompensable rating for his left knee scars as of March 26, 2012, and has not disagreed with the rating or effective date assigned for such scarring.  There are no additional potential symptomatology associated with the Veteran's left knee disability.  Therefore, at this time, the Board finds that separate ratings are not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his total left knee arthroplasty.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected total left knee arthroplasty; however, the Board finds that his symptomatology has been stable since November 13, 2012, and in any event, the 60 percent rating he has been receiving since that date is the maximum schedular rating available. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the symptomatology of the Veteran's total left knee arthroplasty with the established criteria found in the rating schedule, and finds that such symptomatology, to include the resulting functional impairment, is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the Veteran's 60 percent rating for his total left knee arthroplasty contemplates all residuals associated with such disability, to include limitation of range of motion due to pain as well as weakness with reduced muscle strength, and the resulting functional impairment.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Therefore, while the Veteran is unable to kneel or jump on the left knee, and has difficulty standing or walking for more than 30 minutes, difficulty climbing stairs, and lifting more than 10 pounds, such functional limitations are fully contemplated by the rating criteria under which his total knee replacement has been rated.  

Moreover, while the Veteran indicated that pain in the left knee affected his sleep, he has previously been denied service connection for a sleep disorder.  Additionally, such pain, to include the interference with his daily activities, which includes sleeping, is contemplated in his current assigned rating for residuals of his total knee replacement.  Furthermore, separate ratings for the Veteran's reported neurological symptoms, to the extent they are related to the Veteran's total left knee arthroplasty, will be considered in a future decision pending the development ordered in the Remand section below.  Furthermore, a separate rating for residual scarring has already been assigned.  

Thus, there are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected total left knee arthroplasty.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Therefore, the Board finds that, as of November 13, 2012, a rating in excess of 60 percent for the Veteran's total left knee arthroplasty is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 60 percent for total left knee arthroplasty since November 13, 2012, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Court or Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board initially finds that a retrospective opinion is required as to further adjudicate the increased rating claim on appeal.  In this regard, as noted previously, the Court recently found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra.  Upon a review of the examinations conducted during the course of the appeal in May 2008, December 2008, March 2009, and March 2012, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to obtain a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.  

In addition, in the January 2013 remand, the Board noted the Veteran's reports of burning in his left knee when he kneels and numbness on the left side of the knee.  In light of the Veteran's reports, the Board asked the examiner to conduct neurological testing to determine whether the Veteran has any neurological impairment related to the left knee.  In this regard, the Veteran was afforded a VA peripheral nerves examination in July 2014, at the conclusion of which, the examiner noted that the Veteran's subjective complaints of numbness and tingling, pain in the left lower extremity, with no objective or diagnostic findings were insufficient support a diagnosis. The examiner, however, failed to address whether the Veteran's pain, numbness, and tingling were related to his left knee disability or to adequately support her conclusion.  Similarly, the examiner who conducted the examination of the Veteran's knees opined that the Veteran's complaints of nerve discomfort are not due to his knee replacement scar or due to the scar in his quadriceps tendon.  The examiner, however, did not offer an explanation for his conclusion.  Therefore, a remand is also necessary to obtain an addendum opinion as to whether the Veteran's reported neurological symptoms are related to his left knee disability.

Regarding entitlement to TDIU, which stems from the Veteran's March 2008 claim for an increased rating for his left knee disability, he did not meet the schedular threshold for a TDIU prior to November 13, 2012.  However, as of such date, he has been in receipt of a 70 percent combined disability rating for his service-connected left and right knee disabilities, which result from a common etiology.  38 C.F.R. § 4.16.  

Furthermore, at his July 2014 VA examination for his left knee disability, the examiner concluded that the Veteran could not stand more than 30 minutes, walk without moderate to severe pain, sit without discomfort, or bend or squat without pain.  The examiner also described the Veteran's pain as interfering with his quality of life, and concluded that such limitations rendered the Veteran unsuitable for gainful employment.

However, despite the fact that the Veteran meets the schedular threshold for a TDIU as of November 13, 2012, and the July 2014 VA examiner found that his service-connected left knee disability rendered him unsuitable for gainful employment, the Veteran has not supplied his employment history so as to allow the Board to determine whether he has been gainfully or marginally employed, or unemployed, at any time referable to his March 2008 claim.  

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous Social Security Administration regulations).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In his March 2008 claim for an increased rating for his left knee disability, the Veteran reported that he had to leave his job as a court security officer as he could not meet the requirements of his job due to such disability.  In his application for SSA disability benefits, the Veteran reported that he worked security at a court house from 1994 to March 5, 2007.  He indicated that he screened people coming in and out of courtrooms, patrolled hallways, assisted the US Marshals in courtrooms, answered distress alarms, assisted immigration, and worked the control room.  VA examinations dated from 2008 and 2009 reflect that the Veteran was not working.  However, at his March 2012 VA examination, he reported that he was working at a desk job part time (usually 2days/week for 4hr/day).  Furthermore, the Veteran testified at the November 2012 Board hearing that, in retirement, he had worked part-time in a role involving children and sports with the Young Men's Christian Association (YMCA), but that he had to stop that because he could not do it anymore.  Further,  he indicated that he worked at a desk job two days per week with the U.S. Marshals.  

Therefore, in order to adjudicate the claim, the Board is in need of additional information about the Veteran's employment history, to include the dates of, and income received, from such employment.  While the Veteran was previously requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in May 2014 and did not do so, it is unclear whether he understands the significance of such inaction.  Therefore, he should again be invited to submit such document.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the time period from March 2007 to the present.  He should include details regarding his employment as a Federal courthouse security officer, at the YMCA, and for the U.S. Marshals, to include the dates of, and income received, from such employment.

2.  Arrange for the record to be returned to the examiner who conducted the July 2014 knee and lower leg examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing opinions regarding the Veteran's range of motion during prior examinations and an addendum opinion as to whether the Veteran's reported neurological symptoms are related to his left knee disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.

(A) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted during the course of the appeal in May 2008, December 2008, March 2009, and March 2012.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(B) The examiner should also provide an addendum opinion as to whether the Veteran has any neurological impairment related to his left knee disability.  In reaching an opinion, the examiner should consider the Veteran's statements of a burning sensation when kneeling and numbness on the left side of the left knee as well as the statements of the July 2014 examiners who conducted examinations of the Veteran's knees and peripheral nerves.  If the examiner finds that the Veteran has neurological impairment as a manifestation of his total knee arthroplasty, the examiner should identify the affected nerve and express a measurement of severity of the neurological impairment.  

The examiner must provide complete rationales for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


